Filed 8/15/18




         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S099549
           v.                        )
                                     )
MICHAEL AUGUSTINE LOPEZ,             )
                                     )                       Alameda County
           Defendant and Appellant.  )                    Super. Ct. No. H28492A
____________________________________)


                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING

THE COURT:
        The opinion in this matter filed June 28, 2018, and appearing at 5 Cal.5th 339,
is modified as follows:
        In the first sentence of the second full paragraph on page 353, the following
words are deleted: “that a competency ruling under Evidence Code section 701 was
not sufficient and.” As modified, the sentence will now read: “We reject Lopez’s
argument that the trial court was required to hold a hearing under Evidence Code
section 702.”
        The modification does not affect the judgment.
        The petition for rehearing is denied.